Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the applicationreply filed on May 24, 2022.

2. Claims 1-14 have been examined. 

Response to Arguments
3. Remarks, pages 12-15 regarding the specific feature  a first client side.

Examiner respectfully disagrees with Applicant’s arguments.

Please note that   client side  is recited in the preamble and there is no detailed definition presented in claims.

In view of claim 1,  a first client side   may be:
a hospital, wherein the hospital is a buyer/client of a therapy device seller/manufacture;
a patient’s room in a hospital, wherein the patient is a client of a hospital; or
a patient’s home and a hospital, wherein the patient and the hospital are clients/users of the therapy device seller/manufacture. . .


4. Remarks, pages 15-18 regarding the specific features  receiving therapy data, sending the therapy data, receiving parameter.

Examiner respectfully disagrees with Applicant’s arguments.
In view of claim 1, a nurse, a hospital IT team, a therapy device technician, a hosptal server computer . . . may receive therapy data, send the therapy data, and receive parameter, as long as they are located at the client side.


Allowable Subject Matter
5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claims 3 and 11 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method according to claim 2, wherein the step of performing legitimacy verification on the therapy data comprises: parsing the therapy data to acquire a plaintext string and an original check code in the therapy data; generating a verification check code by a preset algorithm according to the plaintext string acquired through parsing and the device identification of the ventilation therapy device; and if the original check code is consistent with the verification check code, determining that the therapy data passes the legitimacy verification; otherwise, determining that the therapy data fails to pass the legality verification,” which are not found in the prior art of record.
Incorporating intervening claim 2 and claim 3 into claims 1, 7, and 9 would put the case in condition for allowance.


Claim Rejections – 35 USC §103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7. Claims 1, 4, 5, 7-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0071696 to Jafari (hereafter “Jafari”) in view of US 2014/0000609 to Steinhauer et al. (hereafter “Steinhauer”).

Claim 1.  
Jafari discloses an information processing method applied to a first client side, comprising:


    PNG
    media_image1.png
    534
    877
    media_image1.png
    Greyscale


FIG.1 includes a client side 
(or part of a bigger client side)

receiving therapy data from a ventilation therapy device (FIG.1, device 100 and related text), 
wherein the therapy data carries therapeutic effect data, and a therapy parameter (0042, 0046, 0068, 0071);
sending the therapy data (FIG.1, sending therapy data from Patient 140 back to 145 and 150); and
receiving parameter update information corresponding to the therapy data (FIG.1, 0114, 0116, 0151, analyze and adjust therapy parameters in a closed-loop/feedback control manner), 
wherein the parameter update information carries a latest therapy parameter acquired by updating the therapy parameter according to the therapeutic effect data (0099, 0114-0116).

Jafari does not disclose a device identification corresponding to the ventilation therapy device.
However, Steinhauer further discloses a device identification corresponding to the ventilation therapy device (0080, 0155).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Steinhauer’s teaching into Safari‘s teaching.  One would have been motivated to do so to provide details related to a patient and patient’s ventilator as suggested by Steinhauer (0149, 0152).

Claim 4. 
Jafari discloses the method according to claim 1, further comprising: analyzing the therapy data to acquire an analysis result; sending the analysis result, wherein the analysis result corresponding to the ventilation therapy device (0099, 0114-0116), and 
the therapy parameter; and receiving the parameter update information corresponding to the analysis result, wherein the parameter update information carries a latest therapy parameter acquired by updating the therapy parameter according to the analysis result (0098-0101, 0068, 0012-0015).
Jafari does not disclose a device identification corresponding to the ventilation therapy device.
However, Steinhauer further discloses a device identification corresponding to the ventilation therapy device (0080, 0155).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Steinhauer’s teaching into Safari‘s teaching.  One would have been motivated to do so to provide details related to a patient and patient’s ventilator as suggested by Steinhauer (0149, 0152).

Claim 5. 
Jafari discloses the method according to claim 1, further comprising: sending the latest therapy parameter to the ventilation therapy device, and setting the ventilation therapy device according to the latest therapy parameter (0046, 0098-0101, 0068, 0012-0015).
Jafari does not disclose a device identification corresponding to the ventilation therapy device.
However, Steinhauer further discloses a device identification corresponding to the ventilation therapy device (0080, 0155).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Steinhauer’s teaching into Safari‘s teaching.  One would have been motivated to do so to provide details related to a patient and patient’s ventilator as suggested by Steinhauer (0149, 0152).

Claim 7. 
Jafari discloses an information processing method applied to a second client side, comprising:
receiving therapy data from a first client side (FIG.1, device 100 and related text), 
wherein the therapy data carries therapeutic effect data generated by a ventilation therapy device, and a therapy parameter (0042, 0046, 0068, 0071); and
sending parameter update information acquired for the therapy data to the first client side (FIG.1, sending therapy data from Patient 140 back to 145 and 150), 
wherein the parameter update information carries a latest therapy parameter acquired by updating the therapy parameter according to the therapy data (FIG.1, 0114, 0116, 0151, analyze and adjust therapy parameters in a closed-loop/feedback control manner).

Jafari does not disclose a device identification corresponding to the ventilation therapy device.
However, Steinhauer further discloses a device identification corresponding to the ventilation therapy device (0080, 0155).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Steinhauer’s teaching into Safari‘s teaching.  One would have been motivated to do so to provide details related to a patient and patient’s ventilator as suggested by Steinhauer (0149, 0152).

Claim 8. 
Jafari discloses the method according to claim 7, further comprising: sending the latest therapy parameter to the ventilation therapy device corresponding to the device identification, and setting the ventilation therapy device according to the latest therapy parameter (0043-0047, 0099, 0114-0116).
Jafari does not disclose a device identification corresponding to the ventilation therapy device.
However, Steinhauer further discloses a device identification corresponding to the ventilation therapy device (0080, 0155).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Steinhauer’s teaching into Safari‘s teaching.  One would have been motivated to do so to provide details related to a patient and patient’s ventilator as suggested by Steinhauer (0149, 0152).

Claim 9.  
Jafari discloses a first client side for information processing, comprising: a memory having instructions stored thereon; a processor configured to execute the instructions to perform operations comprising:
receiving therapy data from a ventilation therapy device, wherein the therapy data carries therapeutic effect data (0099, 0114-0116), 
a device identification corresponding to the ventilation therapy device, and a therapy parameter (FIG.1, device 100 and related text);
sending the therapy data (0042, 0046, 0068, 0071); and
receiving parameter update information corresponding to the therapy data (FIG.1, sending therapy data from Patient 140 back to 145 and 150), 
wherein the parameter update information carries a latest therapy parameter acquired by updating the therapy parameter according to the therapeutic effect data, and the device identification corresponding to the ventilation therapy device (FIG.1, 0114, 0116, 0151, analyze and adjust therapy parameters in a closed-loop/feedback control manner).

Jafari does not disclose a device identification corresponding to the ventilation therapy device.
However, Steinhauer further discloses a device identification corresponding to the ventilation therapy device (0080, 0155).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Steinhauer’s teaching into Safari‘s teaching.  One would have been motivated to do so to provide details related to a patient and patient’s ventilator as suggested by Steinhauer (0149, 0152).

Claim 12.
Claim 12 is a client side version, which recite(s) the same limitations as those of claim 4, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 12.

Claim 13.
Claim 13 is a client side version, which recite(s) the same limitations as those of claim 5, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 13.



8. Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Safari, Steinhauer, and further in view of US 2005/0027568 to Dorris (hereafter “Dorris”).

Claim 2. 
Jafari and Steinhauer do not disclose the method according to claim 1, further comprising: performing legitimacy verification on the therapy data after receiving the therapy data from the ventilation therapy device; saving the therapy data if the therapy data passes the legitimacy verification; and discarding the therapy data if the therapy data fails to pass the legitimacy verification.
However, Dorris further discloses performing legitimacy verification on the therapy data after receiving the therapy data from the ventilation therapy device; saving the therapy data if the therapy data passes the legitimacy verification; and discarding the therapy data if the therapy data fails to pass the legitimacy verification (0007, 0026).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Dorris’ teaching into Safari and Steinhauer‘s teaching.  One would have been motivated to do so to securely manage patient information as suggested by Dorris (0006-0008).

Claim 10. 
Jafari does not disclose the first client side apparatus according to claim 9, the operations further comprising: after receiving the therapy data from the ventilation therapy device, performing legitimacy verification on the therapy data; and saving the therapy data if the therapy data passes the legitimacy verification; and discarding the therapy data if the therapy data fails to pass the legitimacy verification.
However, Dorris further discloses after receiving the therapy data from the ventilation therapy device, performing legitimacy verification on the therapy data; and saving the therapy data if the therapy data passes the legitimacy verification; and discarding the therapy data if the therapy data fails to pass the legitimacy verification (0007, 0026).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Dorris’ teaching into Safari and Steinhauer‘s teaching.  One would have been motivated to do so to securely manage patient information as suggested by Dorris (0006-0008).



9. Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Safari, Steinhauer, and further in view of US 2018/0360314 to Wang et al. (hereafter “Wang”).

Claim 6. 
Safari and Steinhauer do not disclose the method according to claim 1, wherein the step of receiving therapy data from a ventilation therapy device comprises: receiving the therapy data from the ventilation therapy device via short-range wireless communication.
However, Wang further discloses receiving the therapy data from the ventilation therapy device via short-range wireless communication (0010).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wang’ teaching into Safari and Steinhauer‘s teaching.  One would have been motivated to do so to improve ventilator’s communication as suggested by Wang (0010).

Claim 14.
Claim 14 is a client side version, which recite(s) the same limitations as those of claim 9, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 14.


Conclusion
10. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


11. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192